March 28, 2008


Ms. Cynthia Keely Timms
Locke Lord Bissell & Liddell , LLP
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776
Mr. John A. Goren
Attorney at Law
11308-D Park Central Place
Dallas, TX 75230

RE:   Case Number:  05-0022
      Court of Appeals Number:  05-03-01603-CV
      Trial Court Number:  DV00-01494-F

Style:      COUNTY OF DALLAS
      v.
      CHRISTOPHER SHAWN SEMPE AND CARL RAYMOND SEMPE, SOLE HEIRS OF CHARLES
      RAY SEMPE

Dear Counsel:

      Today the Supreme Court of Texas withdraws its order of May 26,  2006,
granting the  petition  for  review,  and  the  petition  was  improvidently
granted.  The petition for review is dismissed  for  want  of  jurisdiction.
The Court issued the enclosed per curiam  opinion  in  the  above-referenced
case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |